Pee Cueiam.
The plaintiff Alexander Bellick, a boy seven years old, was walking along a public road in the county of Warren, following closely after a mowing machine drawn by a team of horses which his father, Justine Bellick, was driving. Prank Diltz, one of the defendants below, was operating a motor truck along this road in the rear of the mowing machine. He turned out to pass it, and as he did so a motor bus belonging to the defendant coach company, which was also traveling along the road in the same direction, and which was attempting to pass Diltz’s truck and the mowing machine, collided with the truck and drove it into the machine, causing it to strike young Bellick, and also to collide with the mowing machine, thereby injuring the father, who was driving it. The present suit was brought to recover compensation for injuries received by each of the plaintiffs and the expense incurred by the father in the treatment of his own injuries and those of his son. The jury found a verdict in favor of each of the plaintiffs and against the coach company, awarding the son $2,000 and the father $5,922.95.' The coach company thereupon applied for and obtained the present rule.
The only ground upon which we are asked to set the verdicts aside is that they are each of them excessive. Our consideration of the testimony relating to the character of the injuries received by the respective plaintiffs and their permanency, and the expenditures of the father in the treatment of those injuries, satisfies us that the awards made by the jury are each of them .reasonable in amount and that they should not be disturbed.
The rule to show cause will be discharged, with costs.